DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see page 9, filed 2/8/2022 with respect to the drawings have been fully considered but they are not persuasive. 
The Examiner previously objected to the drawings, as they do not show an untreated sample to which no surface treatment has been applied, a good sample appropriately surface treated, and a sample to be evaluated (the "samples"). Applicant notes that the Examiner separately rejects the claims under 35 USC 112 for lack of enablement in relation to the samples. Therefore, Applicant believes that the Examiner's request to show the samples in the drawings is solely for the convenience of the examination and the convenience for the understanding of the invention by the public. The main subject matter of the claims is directed to a method for surface property evaluation. It is respectfully submitted that the claimed method is fully described so that one of ordinary skill in the art could implement the claimed method without undue experiment and without any showing of the samples in drawings. Applicant respectfully seeks the Examiner's reconsideration regarding the objects to the drawings. If the Examiner maintains the objections to the drawings, Applicant respectfully requests the statutory basis for requesting the showing of the samples in the drawings.
The examiner does not find the arguments presented by the applicant as sufficient. 37 CFR § 1.83(a) explicitly states: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” And the referenced “comparative sample”, “reference sample”, and “test subject product” are not considered conventional features, and their detailed illustration is considered essential for a proper understanding so that one of ordinary skill in the art could distinguish between them. 
Applicant’s arguments, see page 9, filed 2/8/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
The applicant has reviewed the specification and corrected errors that have come to the applicant’s attention, and therefore the objection of the specification is hereby withdrawn by the examiner. 
Applicant’s arguments, see pages 9-13, filed 2/8/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The 35 U.S.C 112(a) rejection has been withdrawn.  
The applicant contends that as an initial matter, to avoid confusing use of the term "sample," the claims and the specification have been amended to revise "a sample to be evaluated" to "a test subject product," "an untreated sample" to "a comparative sample" and "a good sample" to "a reference sample".
The applicant further argues that one of ordinary skill in the art therefore would understand paragraphs 63, 74 and 75 to require that the test subject product, the reference sample and the comparative sample be all made in the same shape and size and of the same material. Their differences are in that the reference sample is satisfactorily surface-treated, the comparative sample is not surface-treated and the test subject product is surface-treated but it is not known whether or not the surface treatment is satisfactory. Applicant respectfully submits that the specification provides ample teachings as to what the test subject product, the reference sample and the comparative sample are, and how they are prepared.
The examiner finds the arguments and amendments to clarify the various samples to be sufficient, and further notes that the paragraph 0102 discloses what is considered to be an appropriately treated surface with respect to the treatment being performed to a predetermined depth, therefore the rejection is hereby withdrawn by the examiner.
Applicant’s arguments, see pages 13-14, filed 2/8/2022, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “the test piece”.
While the applicant’s arguments and amendment are considered sufficient to overcoming the indefinite rejection with respect to "a sample" is referring to a third test piece or if it is intended to be a different sample than that of the "an untreated sample" and "a good sample", the amendment introduces new indefinite claim limitations to be rejected below. 
Applicant’s arguments, see page 14, filed 2/8/2022, with respect to Claim 7 have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of Claim 7 has been withdrawn. 
The applicant has amendment the subject matter of Claim 1 into that of Claim 7, and therefore has rendered the rejection under 35 U.S.C. 112(d) to be moot, thus said rejection is hereby withdrawn by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the comparative sample whose surface is not treated, the reference sample whose surface is appropriately treated, and the test subject product must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites “… test pieces including a comparative sample whose surface is not treated, a reference sample whose surface is appropriately treated, and a test subject product…” and further recites “… acquiring the impedance distributions of the test pieces…” however, later on Claims 1 and 7 recite with respect to the impedance distribution acquisition step that comprises “… a step for disposing the test piece inside a coil and applying an AC current to the coil to cause an AC magnetism excited by the coil to penetrate into the test piece; and a step for varying the frequency of the AC current applied to the coil, thereby varying a penetration depth of the AC magnetism into the test piece…” 
It is not clear to the examiner which test piece of the test pieces that includes a comparative sample whose surface is not treated, a reference sample whose surface is appropriately treated, and a test subject product is being referenced therefore Claims 1 and 7 are considered to be indefinite for failing to particularly point out and distinctly claim the subject matter to be regarded as the invention.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a surface property evaluation method for evaluating surface treatment state of a metal product, comprising: 
	a preparation step for preparing test pieces including a comparative sample whose surface is not treated, a reference sample whose surface is appropriately treated, and a test subject product for evaluation of performed surface treatment;
	an impedance distribution acquisition step for acquiring the impedance distributions of the test pieces; and 
	an impedance distribution analysis step for evaluating surface treatment state of the test subject product, based on the impedance distributions acquired in the impedance distribution acquisition step; 
	wherein the impedance distribution acquisition step comprises: 
	a step for disposing the test piece inside a coil and applying an AC current to the coil to cause an AC magnetism excited by the coil to penetrate into the test piece; 
	a step for varying the frequency of the AC current applied to the coil, thereby varying a penetration depth of the AC magnetism into the test piece; and 
	a data acquisition step for acquiring the impedance distribution in of the test piece by measuring coil impedance at multiple frequencies; 
	the impedance distribution analysis step comprises: 
	a step for calculating an impedance ratio y1 (Z1/Zo) at each frequency, wherein the impedance ratio y1 of an impedance Zo of the comparative sample and an impedance Z1 of the reference sample is acquired at each of the multiple frequencies in the data acquisition step to create a reference measurement value group Gy1; 
	a step for calculating at each frequency for the same multiple frequencies as in the reference measurement value group Gy1 an impedance ratio y2 (Z2/Zo), wherein the impedance ratio y2 of an impedance Z2 of the subject product and the impedance Zo of the comparative sample is acquired in the data acquisition step to create an evaluation measurement value group Gy2; and 
	a step for evaluating the surface treatment state of the test subject product by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2; 
	wherein the evaluation criteria are selected from among: 
	an area width criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; 
	a peak criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and 
	an integral area criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of the impedance ratio y2 in said frequency range.
Claims 2-6 depend upon that of Claim 1 and require all of the limitations of Claim 1, and would too be considered as allowed if Claim 1 was rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose a surface property evaluation apparatus for evaluating surface treatment of a metal product, comprising: 
	an oscillator comprising an AC power supply and a variable frequency circuit capable of varying a frequency of AC current output by the AC power supply; 
	a detector connected to the oscillator, comprising a coil for exciting AC magnetism by the AC current applied from the variable frequency circuit, for causing the AC magnetism to penetrate each of the test pieces, wherein the test pieces include a comparative sample whose surface is not treated, a reference sample whose surface is appropriately treated, and a test subject product for evaluation of a performed surface treatment;
	a measurement instrument, connected to the variable frequency circuit and the detector, for acquiring an impedance distribution for each test piece; and 
	an evaluation device that evaluates the surface treatment state of the test subject product based on the impedance distribution acquired for the test subject product, wherein the evaluation device is configured to implement:
	a preparation step for preparing test pieces including a comparative sample whose surface is not treated, a reference sample whose surface is appropriately treated, and a test subject product for evaluation of performed surface treatment; 
	an impedance distribution acquisition step for acquiring impedance distributions of the test pieces; and 
	an impedance distribution analysis step for evaluating surface treatment state of the test subject product, based on the impedance distributions acquired in the impedance distribution acquisition step; 
	wherein the impedance distribution acquisition step comprises: 
	a step for disposing the test piece inside a coil and applying an AC current to the coil to cause an AC magnetism excited by the coil to penetrate into the test piece; 
	a step for varying the frequency of the AC current applied to the coil, thereby varying a penetration depth of the AC magnetism into the test piece; and 
	a data acquisition step for acquiring the impedance distribution in a surface of the test piece by measuring coil impedances at multiple frequencies; 
	wherein the impedance distribution analysis step comprises: 
	a step for calculating an impedance ratio y1 (Z1/Zo) at each frequency, wherein the impedance ratio y1 of an impedance Zo of the comparative sample and an impedance Z1 of the reference sample is acquired at each of the multiple frequencies in the data acquisition step to create a reference measurement value group Gy1; 
	a step for calculating at each frequency for the same multiple frequencies as in the reference measurement value group Gy1 an impedance ratio y2 (Z2/Zo), wherein the impedance ratio y2 of an impedance Z2 of the test subject product and the impedance Zo of the comparative sample is acquired in the data acquisition step to create an evaluation measurement value group Gy2; and 
	a step for evaluating the surface treatment state of the test subject product by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2; 
	wherein the evaluation criteria are selected from among: 
	an area width criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; 
	a peak criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and 
	an integral area criterion in which the surface treatment state of the test subject product is evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of the impedance ratio y2 in said frequency
Claims 8-12 depend upon that of Claim 7 and require all of the limitations of Claim 7, and would too be considered as allowed if Claim 7 was rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
References US 9,157,892 B2 and US 2008/0211492 A1 are considered to be the closest prior art on record, especially with regard to the apparatus of Claim 7, however fails to disclose wherein the evaluation device is configured to implement the steps for evaluating the surface treatment state of a test product as claimed . Please see explanation below.
Reference US 2008/0211492 A1 - discloses a magnetic impedance measurement device for measuring the characteristics of an impedance distribution of a test object via eddy/AC current applied by a coil, frequency variation, and the calculation of impedance ratios to evaluate impedance distribution characteristics. However, this references fails to disclose with respect to the method “a preparation step for preparing test pieces including an untreated sample to which no surface treatment has been applied, a good sample appropriately surface treated, and a sample to be evaluated” and “a step for evaluating the surface treatment state of the sample to be evaluated by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2, whereby the predetermined evaluation criteria are selected from among: an area width criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; a peak criterion whereby the surface treatment state of the sample to be evaluated is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and an integral area criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of impedance ratio y2 in said frequency range.”
Reference US 9,157,892 B2 - discloses a surface property inspection device and surface property inspection method that comprise a preparation step, eddy/AC current, frequency variation, and the calculation of impedance ratios – and while having the same inventor and is commonly owned does qualify as prior art by date. Furthermore, this references fails to disclose with respect to the method “a step for evaluating the surface treatment state of the sample to be evaluated by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2, whereby the predetermined evaluation criteria are selected from among: an area width criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; a peak criterion whereby the surface treatment state of the sample to be evaluated is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and an integral area criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of impedance ratio y2 in said frequency range.”
Reference WO 2020/183908 A1 – discloses a method of nondestructive assessment of steel and comprises a preparation step, eddy/AC current, frequency variation, and the calculation of impedance ratios to evaluate impedance distribution characteristics– however this reference shares a common inventor and owner, and does not qualify as prior art by date. Furthermore, this references fails to disclose with respect to the method “a step for evaluating the surface treatment state of the sample to be evaluated by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2, whereby the predetermined evaluation criteria are selected from among: an area width criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; a peak criterion whereby the surface treatment state of the sample to be evaluated is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and an integral area criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of impedance ratio y2 in said frequency range.”
Reference WO 2017/081879 A1 - discloses a method of nondestructive assessment of steel and comprises a preparation step, eddy/AC current, frequency variation, and the calculation of impedance ratios – however this reference shares a common inventor and owner, and does not qualify as prior art by date. Furthermore, this references fails to disclose with respect to the method “a step for evaluating the surface treatment state of the sample to be evaluated by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2, whereby the predetermined evaluation criteria are selected from among: an area width criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; a peak criterion whereby the surface treatment state of the sample to be evaluated is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and an integral area criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of impedance ratio y2 in said frequency range.”
Reference WO 2016/208382 A1 - discloses a method of nondestructive assessment of steel and comprises a preparation step, eddy/AC current, frequency variation, and the calculation of impedance ratios – however this reference shares a common inventor and owner, and does not qualify as prior art by date. Furthermore, this references fails to disclose with respect to the method “a step for evaluating the surface treatment state of the sample to be evaluated by comparing certain evaluation criteria, set based on the reference measurement value group Gy1, with the evaluation measurement value group Gy2, whereby the predetermined evaluation criteria are selected from among: an area width criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable impedance ratio range at each frequency based on the impedance ratio y1 at each frequency of the reference measurement value group Gy1 and comparing said allowable impedance ratio range to the impedance ratio y2; a peak criterion whereby the surface treatment state of the sample to be evaluated is evaluated by setting an allowable peak position range based on the peak position of the reference measurement value group Gy1 relative to frequency and comparing said allowable peak position range to the peak position in the impedance ratio y2; and an integral area criterion for evaluating the surface treatment state of the sample to be evaluated by setting an allowable integral value range based on the integral value of the impedance ratio y1 of the reference measurement value group Gy1 in a predetermined frequency range, and comparing said allowable integral value range to the integral value of impedance ratio y2 in said frequency range.”
Claims 2-12 depend upon that of claim 1, and require all of the limitations of claim 1, therefore Claims 2-12 are too considered as being dependent upon a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to a surface property evaluation method, surface property evaluation apparatus, and surface property evaluation system for evaluating the state of surface treatment of a test piece such as a steel product to which surface treatment is applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858